IN THE SUPREME COURT OF THE STATE OF DELAWARE

 VERNON MONTGOMERY,                   §
                                      §   No. 384, 2020
       Defendant Below,               §
       Appellant,                     §
                                      §
       v.                             §   Court Below–Superior Court
                                      §   of the State of Delaware
 STATE OF DELAWARE,                   §
                                      §   Cr. ID Nos. 1710001043A (N)
       Petitioner Below,              §               1710001043B (N)
       Appellee.                      §

                           Submitted: January 28, 2021
                           Decided:   February 23, 2021

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                      ORDER

      After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, we find it evident that the judgment of the

Superior Court should be affirmed on the basis of and for the reasons assigned in its

order dated November 10, 2020.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the State’s motion to

affirm is GRANTED, and judgment of the Superior Court is AFFIRMED.

                                              BY THE COURT:

                                              /s/ Collins J. Seitz, Jr.
                                                   Chief Justice